Citation Nr: 0433486	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a condition 
manifested by breast and stomach pain (diagnosed as peptic 
ulcer disease).


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from January 1945 
to October 1945, and Regular Philippine Army Service from 
October 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
claims for malaria and a condition manifested by breast and 
stomach pain (diagnosed as peptic ulcer disease).


FINDINGS OF FACT

1.  The record does not show that malaria was incurred in 
service.

2.  The record does not show that a condition manifested by 
chest and stomach pain (diagnosed as peptic ulcer disease) 
was incurred in service, or for many years thereafter.


CONCLUSION OF LAW

1.  Malaria was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A condition manifested by chest and stomach pain 
(diagnosed as peptic ulcer disease) was not incurred in or 
aggravated by active service, nor may its incurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.303, 3.309(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claims and the respective responsibilities 
of each party for obtaining and submitting evidence.  This 
was accomplished by way of a February 2002 VA letter, which 
is prior to the August 2002 rating decision.  The RO notified 
the veteran again in September 2003.

The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA if there was any other information or 
evidence he considered relevant to his service connection 
claims for malaria and a condition manifested by breast and 
stomach pain (diagnosed as peptic ulcer disease), so that VA 
could help by getting that evidence.  

The RO notified the veteran why he was not entitled to 
service connection for malaria and a condition manifested by 
breast and stomach pain (diagnosed as peptic ulcer disease) 
in the August 2002 rating decision, the June 2003 statement 
of the case, and the supplemental statements of the case 
dated in August 2003 and May 2004.  The RO notified the 
veteran of the laws and regulations pertaining to service 
connection and provided a detailed explanation why service 
connection was not warranted under the applicable laws and 
regulations based on the evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Thus, the Board concludes that 
the duty to notify the veteran has been satisfied under 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, private treatment records dated from April 2001 to 
January 2002, correspondence from private doctors dated in 
January 2002, February 2002, and May 2002, a February 2003 
private medical certificate, and a June 2003 medical opinion 
from an infectious disease specialist.  The Board finds that 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

Although the veteran has a current diagnosis of malaria and 
peptic ulcer disease, there is no evidence that these 
conditions were incurred in or aggravated by service.  Under 
these circumstances, the VCAA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. 

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including peptic ulcers, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 
 
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I.  Malaria

The veteran filed a claim of service connection for malaria.  
In support of his claim, the veteran contends that while 
serving during World War II in the Philippines, he contracted 
malaria.  Specifically, he states he suffered from fever and 
chills.  He notes that his separation examination was 
conducted hastily, and that since he was somewhat recovered 
from malaria at the time of his discharge, no record was made 
by the processing officer.  He also states that he treated 
himself for malaria until August 1979, at which time he was 
hospitalized.  In sum, the veteran argues that he has malaria 
directly related to his service, and that he is entitled to 
compensation.  (See February 2002 claim and VA Form 9 dated 
in August 2003).

Initially, the Board finds that the record shows a current 
malaria diagnosis.  Private treatment records dated in April 
2001 and January 2002 show treatment for malaria.

The record, however, does not show evidence of in-service 
incurrence of malaria, or any other evidence linking the 
veteran's current malaria to service.

The service medical records show no treatment or complaints 
of malaria.  

Correspondence from private physicians dated in January, 
February, and May 2002 indicates the veteran was treated for 
malaria from August 1979 to September 1979.

There is no evidence of malaria in service.  Moreover, even 
if there was an in-service occurrence of malaria, there is no 
evidence linking a 1979 diagnosis to service, which ended in 
1946.  Service connection cannot be granted if there is no 
evidence linking a current disability to service.  See 
38 C.F.R. § 3.303.

A June 2003 medical opinion from an infectious disease 
specialist addresses the length of time a malaria infection 
persists if untreated, or if insufficiently treated.  He 
noted that certain types of malaria may persist without 
treatment for as long as five years, and that any malaria 
infection beyond that point may be attributed to a new 
infection, especially if the patient resides in a malaria 
endemic area.  He noted that the exception is an extremely 
rare form of malaria, which can last up to 40 years.  Last, 
the infectious disease specialist noted that Santiago, 
Isabela, Philippines, where the veteran lives, is a known 
malaria endemic area

Although the veteran asserts that his malaria is related to 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Thus, the claim of service connection for malaria is denied.  
38 C.F.R. § 3.303.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine, but it does not 
apply.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

II.  Condition manifested by breast and stomach pain 
(diagnosed as peptic ulcer disease).

The veteran filed a service connection claim for a condition 
manifested by breast and stomach pain (diagnosed as peptic 
ulcer disease).  Specifically, he states that in service, he 
suffered from breast and stomach pain, which caused vomiting 
and loss of appetite.  

Initially, the Board finds that the record shows current 
complaints of stomach pain, and diagnosis of peptic ulcer and 
gastrointestinal bleeding.

Private medical treatment reports dated in April 2001 and 
January 2002 show complaints of abdominal pain, and a 
diagnosis of chronic peptic ulcer and gastrointestinal 
bleeding.  Moreover, a private medical certificate shows that 
the veteran was diagnosed in February 2003 with upper 
gastrointestinal bleeding and peptic ulcer disease.

The record, however, does not show evidence of in-service 
incurrence of a condition manifested by chest and stomach 
pain, or any other evidence linking the veteran's current 
diagnosis of peptic ulcer disease or gastrointestinal 
bleeding to service.  Moreover, the veteran was not diagnosed 
with peptic ulcers and gastrointestinal bleeding until 2001, 
which is 55 years after service.  Service connection cannot 
be granted if there is no evidence linking a current 
disability to service.  See 38 C.F.R. § 3.303.  

Although the veteran asserts that his malaria is related to 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Thus, the claim of service connection for a condition 
manifested by chest and stomach pain (diagnosed as peptic 
ulcer disease) is denied.  38 C.F.R. §§ 3.303, 3.309(a).  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine, but it does not apply.  Gilbert, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER


1.  Entitlement to service connection for malaria is denied.

2.  Entitlement to service connection for a condition 
manifested by breast and stomach pain (diagnosed as peptic 
ulcer disease) is denied.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



